NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
IN RE NATIONAL OILWELL VARCO, L.P.,
Petitioner. -
Miscel1a11eous Docket No. 994
On Petition for Writ of MandamuS to the United
States District Court for the Southern District of TeXas in
case no. 06-CV-170, Judge Lynn N. Hughes.
ON PETITION
Befo;re LoUR1E, BRYsoN, and MooRE, Circuit Judges.
LOURIE, Circuit Judge.
0 R D E R
Nationa1 Oilwe11 Varco, L.P. (NOV) seeks a writ of
mandamus directing the United States District Court for
the Southern District of Texas to allow "baSic discovery."
Hydri] Co., L.P. opposes NOV replies
The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-

lN RE NATIONAL OILWELL VARCO 2
tion or usurpation of judicial power. In re Calmar, In,c.,
854 F.2d 461, 464 (Fed. Cir. 1988). A party seeking a writ
bears the burden of proving that it has no other means of
attaining the relief desired, Mallard v. U.S. Dist. Court
for the Southern Dist. of I0wa, 490 U.S. 296, 309, (1989),
and that the right to issuance of the writ is "clear and
indisputab1e," Allied Chem. Corp. v. Daiflon, Inc., 449
U.S. 33, 35 (l980). A court may deny mandamus relief
"even though on normal appeal, a court might find re-
versible error.” In re Cordis Corp., 769 F.2d 733, 737 (Fed.
Cir. 1985).
In the papers submitted NOV has not shown why it
cannot raise any challenge to the district court’s discovery
determinations on appeal from a final judgment Al-
though NOV argues that it will be unableto present a
proper record on appeal without this court’s intervention
now and that it wishes to “avoid piece by piece” appeal,
that argument is generally insufficient to warrant man-
damus relief. See Bcmkers Life & Cas. Co. u. H0lland, 346
U.S. 379, 383, (1953) ("[I]t is established that the extraor-
dinary writs cannot be used as substitutes for appeals 
even though hardship may result from delay and perhaps
unnecessary trial"). NOV will still be able to argue about
the propriety of the district court’s discovery determina-
tions on appeal. Because NOV has failed to meet its
burden of establishing the extraordinary circumstances
necessary to grant mandamus relief, we deny the petition
Accordingly,
IT lS ORDERED THATZ
The petition for writ of mandamus is denied.

3 1N ar NAT1oNA_L o1LwELL vance
FoR T1-in CoURT
 0 2  /s/' J an Horbal_v
Date J an Horbaly
Clerk
cc: Robert M. Bowick, Esq.
R. Paul Yetter, Esq.
Clerk, United States District Court for the-Southern
District of Texas
s24 t
FlLED
.S. COURT DF APPEALS FOR
THE FEDERAL ClRCUlT
SEP 92 2011
:|AN HiJRBALY
Cl.EM